Journal Entries (1824—29): Journal3: (1) Motion for receiver overruled *p. 511; (2) publication ordered *p. 513; (3) time given to plead or answer *p. 514. Journal 4: (4) Bill taken as confessed MS p. 59; (5) motion to overrule demurrer, continued MS p. 73; (6) continued MS p. 107; (7) motion for substitution of solicitors MS p. 174; (8) death suggested, continued MS p. 284; (9) administrator substituted as complainant MS p. 303; (10) settled, leave given to withdraw bill MS p. 318.
Papers in File: (i) Bill of complaint; (2) petition for injunction; (3) precipe for subpoena; (4) summons and return; (5) draft of proposal for receiver; (6) notice of motion for appointment of receiver and for injunction, proof of service; (7) affidavit in opposition to appointment of receiver; (8) affidavit of nonresidence; (9) motion for publication of notice; (10) stipulation for time to plead, answer or demur; (11) proof of publication of notice; (12) certificate of failure to plead, answer or demur; *328(13) demurrer; (14) motion to take bill as confessed; (15) transcript from “Journal of Governor and Judges sitting as a Land Board”; (16) diagram of tract of land.
Chancery Case 46 of 1824.